Opinion issued August 29, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00621-CV
                            ———————————
             IN RE CATHERINE MURRAH MOLLOY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Catherine Murrah Molloy challenges the trial court’s denial of her plea to the

jurisdiction concerning the standing of paternal grandparents, Stephen A. and Juliana

Fletcher.1 We deny the petition.




1
      The underlying case is In the Matter of the Marriage of Kevin Alan Fletcher and
      Catherine Murrah Molloy and in the Interest of H.A.F. and C.P.F., Children, cause
      number 2018-67151, pending in the 257th District Court of Harris County, Texas,
      the Honorable Sandra Peak presiding.
      Mulloy has not established that the trial court abused its discretion. See In re

Prudential Ins. Co., 148 S.W.3d 124, 135 (Tex. 2004) (holding that relator is entitled

to mandamus relief if relator demonstrates that trial court abused its discretion and

there is no adequate remedy by appeal); Whitworth v. Whitworth, 222 S.W.3d 616,

621–22 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (holding that grandparent

had standing to intervene because she had standing to file original suit); TEX. FAM.

CODE § 102.004(a)(2) (grandparent has standing if both parents consent); In the

Interest of A.M.S., 277 S.W.3d 92, 98 (Tex. App.—Texarkana 2009, no pet.)

(holding that trial court did not err in concluding grandmother had standing because

record contained sufficient evidence that parents expressly agreed to order

appointing her as joint managing conservator, which necessarily included consent to

grandmother’s filing of suit).

      Accordingly, the petition is denied. See TEX. R. APP. P. 52.8(a). Any pending

motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                          2